Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on October 28, 2018, which paper has been placed of record in the file.
2.           Claims 1-10 and 16-25 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on December 29, 2018 and February 26, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-10 and 16-25 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a device and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: crawling POI data of a predetermined map website…, acquiring surrounding POI data of each retail outlet based on a location of each retail outlet, constructing a POI relevant outlet feature…, acquiring surrounding location based service information of each retail outlet…, constructing a client relevant feature of each retail outlet…, scoring reach retail outlet based on a number of new clients increased in a predetermined time period and a revenue index of each retail outlet…, constructing a scoring model of each retail outlet by performing supervised learning of a preset classicization algorithm model using the POI relevant outlet features, the client relevant feature, and a score of each retail outlet, which is a method of Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of: crawling POI data of a predetermined map website…, acquiring surrounding POI data of each retail…, constructing a POI relevant outlet feature…, acquiring surrounding location…, constructing a client relevant feature of each retail outlet…, scoring reach retail outlet…, constructing a scoring model of each retail outlet by performing supervised learning of a preset classicization algorithm model using the POI relevant outlet features, the client relevant feature, and a score of each retail outlet…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a storage device, and using the processor to perform crawling, acquiring, constructing, scoring, and constructing steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of crawling, acquiring, constructing, scoring, and constructing steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “crawling POI data of a predetermined map website a crawler system”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 

           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 1 and paras [00109] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a 
            Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations crawling POI data of a predetermined map website a crawler system” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “crawling POI data of a predetermined map website a crawler system” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the client device/interface, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “crawling POI data of a predetermined map website a crawler system” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “crawling POI data of a predetermined map website a crawler system”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the client device/interface, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
Claim 2 recites…inputting a POI relevant outlet feature…; Claim 3 recites…acquiring the POI data within a predetermined area…, classifying and counting the relevant outlets of the predetermined type, and linking the relevant outlets of the predetermined type…; Claim 4 recites acquiring the LBS information of each retail outlet within in a predetermined area…; Claim 5 recites acquiring a first predetermined number of the retail outlets…, acquiring a second predetermined number of the retail outlets…, training the random forest model…, checking a scoring accuracy rate..., ending the training operation…, increasing the number of the retail outlet…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 6 and 16, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 6 directed to method, independent claim 16 directed to a medium,  are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-10 and 16-25 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




Allowable Subject Matter
6.           Claims 1-10 and 16-25 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “constructing a scoring model of each retail outlet by performing supervised learning of a preset classification algorithm model using the POI relevant outlet feature, the client relevant feature, and a score of each retail outlet.”



          
                                                            Conclusion
7.          Claims 1-10 and 16-25 are rejected.
8.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
           Sheth et al. (US 2018/0340787) disclose an authoritative candidate is selected for determining a location of a point of interest (POI). Source data including name, address, and location for POIs is received from multiple data sources.
            Andrade et al. (US 2018/0316571) disclose a system and method are described for generating a classification model to determine predictive user behavior.

           Fabrikant et al. (US 2016/0189186) disclose computer-implemented methods and systems of determining semantic place data include receiving a plurality of location data reports from a plurality of mobile devices, partitioning them into localized segments, and estimating a geographic region bucket for each segment.
            Bernal et al. (US 2015/0310459) disclose a system and method for detection of drive-arounds in a retail setting.
            Chen et al. (US 2015/0179087) disclose generally drawn towards facilitating interaction between a user and the environment in which the user is located.
            D’ Alberto et al. (10,327,094) disclose systems and methods including mobile devices determining their locations using a location determination system, such as a global positioning system.

9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                         
March 11, 2021